Citation Nr: 0806505	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-29 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
cervical spine degenerative disc disease and stenosis, status 
post C6-7 discectomy and fusion (not including a separate 20 
percent rating for radiculopathy).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from July 1975 until his 
retirement in January 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which in pertinent part granted service 
connection for cervical spine stenosis, status post 
discectomy, and assigned an initial rating of 20 percent, 
effective from February 1, 2003.  The veteran disagreed with 
the assigned evaluation.  In June 2003, a decision review 
officer at the RO increased the evaluation assigned for the 
veteran's service-connected cervical spine to 30 percent, 
effective February 1, 2003, the day after the veteran's 
discharge from service.  

This matter was the subject of a Board remand dated in 
September 2005. 


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's service-
connected cervical spine disability was productive of 
functional impairment constituting no more than moderate 
limitation of motion of the cervical spine, and his C6-C7 
spinal fusion constituted a demonstrable deformity of a 
vertebral body.

2.  From September 26, 2003, the service-connected cervical 
spine disability is manifested by complaints of pain and 
limited range of motion of the cervical spine.

3.  At no time from February 1, 2003 (the day after the 
veteran's discharge from service), forward, has the veteran 
experienced ankylosis of the cervical spine.

4.  For the period from February 1, 2003, forward, the 
veteran is in receipt of a separate 20 percent rating for 
radiculopathy of the left upper extremity due to his cervical 
spine disability.  The veteran did not appeal the RO's 
assignment of this rating in a June 2003 rating decision.

5.  At no time from February 1, 2003, forward, has the 
veteran's intervertebral disc syndrome resulted in 
incapacitating episodes (including bed rest prescribed by a 
physician) due to his cervical spine disability for a total 
duration of at least 6 weeks over any period of 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for cervical spine degenerative disc disease and 
stenosis, status post C6-C7 discectomy and fusion (not 
including a separate 20 percent rating for radiculopathy), 
are not met for the period prior to September 26, 2003.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 & 5290 (2003).
 
2.  The criteria for a disability rating in excess of 30 
percent for cervical spine degenerative disc disease and 
stenosis, status post discectomy (not including a separate 20 
percent rating for radiculopathy), are not met for the period 
from September 26, 2003, forward.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) 
and Diagnostic Code 5235-5243 (2007).

3.  The criteria for a disability rating in excess of 40 
percent for orthopedic disability of the cervical spine and 
radiculopathy of the cervical spine, based on incapacitating 
episodes attributable to intervetebral disc syndrome, are not 
met for any time from February 1, 2003, forward.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003) and Diagnostic Code 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

The February 2003 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
cervical spine disability, and this claim is now 
substantiated.  Ordinarily, in such instance, his filing of a 
notice of disagreement as to the initial rating assigned in 
the February 2003 rating decision would not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  However, as no VCAA notice letter was issued to the 
veteran prior to adjudication of the service connection 
claim, the holding in Dingess/Hartman referenced above is not 
applicable.

A VCAA notice letter as to the increased initial rating claim 
currently on appeal, was issued in September 2005.  The 
veteran was apprised of the evidence necessary to 
substantiate a claim for a higher rating, informed of his and 
VA's respective duties for obtaining evidence, and requested 
to submit any additional evidence in his possession 
pertaining to his claim. 

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").  See also Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of private 
post-service treatment, and reports of VA examinations.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant evidence not currently of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding available evidence with respect to the 
veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49.  The Board 
must consider 38 C.F.R. § 4.40, regarding functional loss due 
to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic 
arthritis.  VAOPGCPREC 9-98.  The intent of the schedule is 
to recognize actually painful motion with joint or 
periarticular pathology as productive of disability.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as the 
veteran's current claim, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  By contast, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Vazquez-Flores 
v. Brown, ---Vet. App.----, ----, No. 05-0355, slip. Op. at 5 
(Jan. 30, 2008).  However, staged ratings are also 
appropriate for an increased rating claim, if the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, ---Vet. App.----, 
----, No. 05-2424, slip op. at 5 (Nov. 19, 2007). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

I.  Rating In Excess of 30 Percent Based on Orthopedic 
Symptoms 

A.  Prior to September 26, 2003 - Criteria other than 
for Intervertebral Disc Syndrome

A private medical record dated in March 2005 describes the 
veteran's in-service and post-service history of cervical 
spine disability as interpreted by a private treating 
physical medicine and rehabilitation physician.  According to 
this abbreviated but accurate history (the veteran's service 
medical records are voluminous), the veteran's pain began in 
the late 1990's at the left upper trapezius.  He underwent 
chiropractic treatment.  In October 2001, he underwent a C6-7 
anterior cervical discectomy and fusion with allograft bone 
and Zephir plating.  This helped for about three to four 
months and then the pain returned.  A follow-up MRI scan in 
October 2002 showed degenerative disc disease and spondylosis 
at multiple levels with disc bulging at C5-6, but the C6-7 
disc fusion was stable. 

At a VA examination of the cervical spine in July 2002 (prior 
to the veteran's release from active duty in January 2003), 
measured range of motion for forward and posterior flexion 
were both 0 to 20 degrees, lateral flexion was from 0 to 10 
degrees to the right and 0 to 20 degrees to the left, and 
lateral rotation was from 0 to 50 degrees in both directions.  
The examiner stated that the musculature of the neck seemed 
strong and that the veteran had no postural abnormalities and 
no fixed deformities.  The veteran was able to perform 
repeated forward flexion and posterior extension exercises to 
the measured range of motion limitations with mild pain, mild 
weakness, and mild fatigability, with no incoordination.  The 
range of motion did not decrease.

A letter from a private treatment provider dated in December 
2002, closer than the VA examination to the time before the 
veteran's discharge from service and the October 2002 
treatment described above, indicates that the veteran's post-
surgical cervical wound had healed nicely.  Cervical spine 
range of motion was stated to be full throughout all planes.  
Upper extremity strength was 5/5 and symmetrical, apart from 
problems with his left hand secondary to recent wrist 
surgery.  He was to receive a steroid injection to the 
cervical spine and was offered a prescription for physical 
therapy.

Private records of treatment from February 1, 2003, to 
September 26, 2003, focus on treatment and rehabilitation of 
the veteran's service-connected left wrist condition rather 
than his cervical spine condition.

Under the rating criteria as effective prior to September 26, 
2003, 38 C.F.R. § 4.71a, Diagnostic Code 5290, pertains to 
evaluation of limitation of motion of the cervical spine.  
Under this diagnostic code, severe limitation of motion is 
rated as 30 percent disabling, moderate limitation of motion 
is rated as 20 percent disabling, and slight limitation of 
motion is rated as 10 percent disabling.

For the period from February 1, 2003, to September 26, 2003, 
the Board finds that the limitation of motion of the 
veteran's cervical spine is no more than moderate. This 
finding affords the veteran all benefit of the doubt and 
takes into consideration functional limitations due to mild 
pain, mild weakness, and mild fatigability, as found at his 
July 2002 pre-discharge VA examination (see DeLuca v. Brown, 
8 Vet. App. 202 (1995)), and the December 2002 private 
treatment findings indicating full strength and full range of 
motion of the cervical spine.  Moderate limitation of motion 
(which does not account for the veteran's radiculopathy, 
which is separately rated at 20 percent) warrants a 20 
percent rating.  See 38 C.F.R. § 4.71a, 5290.  The next 
higher rating of 30 percent for limitation of motion is not 
warranted because there is no evidence meeting or 
approximating severe limitation of motion for this period.  
The RO has added to the 20 percent rating for moderate 
limitation of motion an additional 10 percent rating based on 
what it construes as a demonstrable deformity of a vertebral 
body, apparently based on the veteran's C6-C7 vertebral 
fusion.  Accordingly, a rating in excess of 30 percent is 
warranted based on the veteran's limitation of motion of the 
cervical spine and demonstrable deformity of a vertebral 
body.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5290 
(2003).  The medical evidence demonstrates that veteran does 
not have ankylosis of the cervical spine, which, if in the 
unfavorable position, could warrant a rating in excess of 30 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 
5287 (2003).  The veteran's condition does not meet or 
approximate any criteria that would warrant a rating in 
excess of 30 percent for cervical spine disability (not 
including his separate 20 percent rating for radiculopathy) 
for the period prior to September 26, 2003.

        B.  September 26, 2003 forward based on General Rating 
Formula

        1.  Rating Criteria

Service connection has been established for the disability at 
issue from February 1, 2003.  The Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were revised effective September 26, 2003.  See 
67 Fed. Reg. 54345 (Aug. 22, 2002), 68 Fed. Reg. 51454 (Aug. 
27, 2003).  With respect to the change in regulations 
effective September 26, 2003, where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent or 
direction from the VA Secretary to the contrary.  The veteran 
is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.

Under the new criteria, as effective from September 26, 2003, 
forward, 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(lumbosacral or cervical strain), 5238 (spinal stenosis), 
5241 (spinal fusion), and 5243 (intervertebral disc syndrome) 
are relevant to the veteran's current cervical spine 
disability.  Pursuant to these diagnostic codes, the 
veteran's cervical spine disability is evaluated pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine, as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20% rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

The following notes apply to the above rating criteria:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
from September 26, 2003).  

		2.  Analysis

On private examination in March 2005, neck pain was 3/10 and 
was described as a nagging/distracting type of pain.  Range 
of motion of the neck was noted to be decreased.  There were 
muscle spasms of the neck.  The veteran described the pain as 
increasing with weather changes, quick motion, and if he 
"sleeps wrong."  (Quotes in original.)   The examining 
physician stated that there were no symptoms of complex 
regional pain syndrome.

An April 2005 physical therapy plan and evaluation described 
the veteran as seeking treatment for lumbar and cervical 
spine treatment.  Cervical range of motion was described as 
"limited 50 percent with rotation and SBing."  The goal of 
the treatment was to increase the veteran's ability to 
exercise without increasing symptoms of low back and neck 
pain.

At a VA examination of the cervical spine in November 2006, 
the veteran had spasm of his neck muscles on the left.  There 
was no atrophy.  There was guarding on the left. There was 
pain with motion and tenderness on the left and right of the 
neck.  Weakness was not found.  Posture and head position 
were normal.  The examiner specifically found that there was 
no cervical spine ankylosis.  Measured range of motion of the 
cervical spine was extension of 0 to 35 degrees, with some 
tenderness beginning at 25 degrees; flexion from 0 to 35 
degrees, with some tenderness beginning at 25 degrees; left 
lateral bending at 0 to 35 degrees, with some tenderness 
beginning at 25 degrees; right lateral bending from 0 to 35 
degrees, with some tenderness beginning at 25 degrees; left 
neck rotation from 0 to 50 degrees, with some tenderness 
beginning at 45 degrees; and right neck rotation from 0 to 50 
degrees, with some tenderness beginning at 45 degrees.  There 
was an increase in pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss in range of motion with repetitive use.  The 
examiner stated that he could not express, without resort to 
mere speculation, additional limitation due to repetitive use 
during a flare-up.  The impression on a November 2006 VA X-
ray report was status post anterior plate fusion of C6-C7 
vertebral bodies; and mild degenerative facet disease of C5-
C6 and C6-C7.  The examiner indicated that the veteran had 
experienced no incapacitating episodes due to his cervical 
spine intervertebral disc syndrome during the past 12 months.

The veteran's cervical spine disability is currently rated as 
30 percent disabling pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine, as in effect from 
September 26, 2003, forward.  All medical and lay evidence 
indicates that the veteran has functional and measurable 
range of motion of the cervical spine.  Further, the November 
2006 VA examiner specifically noted that the veteran did not 
have ankylosis of the cervical spine.  As a result, the 
criteria for the next higher rating of 40 percent, which 
would require unfavorable ankylosis of the entire cervical 
spine, are not met or approximated by the medical evidence of 
record.    

The Board also finds that the pre-September 26, 2003 rating 
criteria does not afford a rating higher than 30 percent for 
the period from September 26, 2003.  In this regard, the 
Board finds that severe limitation of motion of the cervical 
spine is not demonstrated at any time from September 26, 2003 
so as to warrant a 30 percent rating under Diagnostic Code 
5290 to be added to a 10 percent rating for deformity of a 
vertebral body under Diagnostic Code 5285.  In this regard, 
the Board observes that the competent clinical evidence of 
record for the period from September 26, 2003 indicates 
cervical spine range of motion was described simply as 
"decreased" on private examination in March 2005, described 
as "limited 50 percent" in an April 2005 physical therapy 
plan, and described as from zero to 35 degrees (extension to 
flexion), and bilateral rotation to 50 degrees, on VA 
examination in November 2006.

II.  Rating Based on Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes Would Not Result 
Higher Level of Compensation

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
or, as codified after September 26, 2003, Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  As a result, although the veteran's current 
rating of 20 percent for radiculopathy of the left upper 
extremity is not a matter currently on appeal, the Board will 
consider Diagnostic Codes 5293 and 5243 in order to determine 
whether the veteran may receive an effectively higher initial 
level of disability compensation for the matter on appeal if 
these diagnostic codes are applied.

At a July 2002 VA examination of the upper extremities, the 
veteran was noted to be right handed. To the extent the 
veteran may have experienced some radiculopathy of the left 
upper extremity, as well as other disability of the left 
upper extremity during this period, the Board notes that from 
February 2003 forward the veteran is separately rated at 20 
percent for refractory left upper extremity radiculopathy 
associated with cervical spinal stenosis C6-7, pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8615 (2003), corresponding 
to neuritis equivalent to moderate paralysis of the median 
nerve of the minor upper extremity -- and a rating of 30 
percent for residuals of scaphoid fracture, avascular 
necrosis and degenerative changes of the left wrist (see 38 
CF.R. § 4.71a, Diagnostic Code 5214), which would correspond 
to the level of disability for unfavorable ankylosis of the 
left wrist.  This results in a combined rating for 
symptomatology of the left upper extremity and cervical spine 
of approximately 60 percent (see 38 C.F.R. § 4.25, Combined 
Ratings Table).  

The Board notes that the veteran's 30 percent rating for his 
left wrist disability, and his separate rating for his 20 
percent rating for left upper extremity radiculopathy, are 
not matters currently on appeal.  However, in considering the 
current appeal, the Board has considered whether a higher 
combined rating for symptoms attributable to cervical spine 
disability, including degenerative disc disease, and 
radiculopathy, is available under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a.  As discussed above, a 
rating in excess of 30 percent based on orthopedic symptoms 
alone for the veteran's cervical spine disability is not 
warranted.  The current combined rating for the veteran's 
radiculopathy (20 percent) and orthopedic disability (30 
percent) is 44 percent (rounded down to 40 percent for 
purposes of combined ratings), effective from February 1, 
2003, forward.  See 38 C.F.R. § 4.25 (combined ratings 
table). 

The Board notes that in his May 2003 notice of disagreement 
the veteran claimed incapacity and unemployability due to his 
combined left wrist and cervical spine disabilities.   (Due 
to subsequent rating decision, he is now in receipt of a 
total disability rating based on individual unemployability 
due to service-connected disabilities effective February 1, 
2003, to September 2, 2003, and a disability rating of 100 
percent thereafter.)  The Board acknowledges the veteran's 
contentions as to incapacity.  However, for purposes of 
evaluating intervertebral disc syndrome, an incapacitating 
episode has a specific definition: Note (1) of the new 
Diagnostic Code 5293 (later revised to Diagnostic Code 5243) 
provides that for purposes of evaluations under that 
diagnostic code, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician (emphases added).  

For the period from February 2003 forward, there is no 
evidence that meets or approximates the next higher rating of 
60 percent based on the formula for incapacitating episodes 
due to intervetebral disc syndrome, since there is no 
evidence to show that the veteran was prescribed treatment 
including bed rest due to his cervical spine disability, for 
a total duration of at least 6 weeks over any period of 12 
months since the veteran's discharge from service on January 
31, 2003.  Thus, for the rating period on appeal, a rating in 
excess of the 40 percent combined rating currently assigned 
for cervical spine disability including radiculopathy of the 
left upper extremity, based on the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, is not warranted.



III.  Conclusion

In sum, the evidence does not support a rating in excess of 
that currently assigned for cervical spine disability for any 
period from February 1, 2003, forward.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As the preponderance of the evidence 
is against the claim on appeal, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
cervical spine degenerative disc disease and stenosis, status 
post C6-C7 discectomy and fusion  (not including a separate 
20 percent rating for radiculopathy), is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


